Citation Nr: 1205647	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-02 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been received sufficient to reopen the previously denied claim of entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from November 1967 to November 1970.  Service in the Republic of Vietnam is indicated by the record.

Originally, service connection for diabetes mellitus was denied in a June 2002 rating decision.  The Veteran received notification of the decision in a letter dated June 2002 but did not initiate an appeal of that denial.  In April 2005, however, he filed a claim to reopen.  A July 2005 rating decision confirmed the original denial of service connection for diabetes mellitus.  The Veteran did not initiate an appeal of the July 2005 continued denial, and that decision therefore became final.  

The current matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which declined to reopen the Veteran's claim for service connection for diabetes mellitus.

In November 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).  The opinion was provided in January 2012 and has been associated with the claims file.  A copy of the opinion was provided to the Veteran and his representative.

As will be discussed below, the Board has determined that new and material evidence sufficient to reopen the previously denied claim for service connection for diabetes mellitus has been received.  Accordingly, the Board is granting this aspect of the Veteran's appeal.  In addition, the Board is issue on appeal is remanding the underlying claim for service connection for diabetes mellitus to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.  

FINDINGS OF FACT

1.  In an unappealed rating action dated July 2005, the RO declined to reopen the previously denied issue of entitlement to service connection for diabetes mellitus.
2.  Additional evidence received since the July 2005 rating action is neither cumulative nor redundant, and raises the possibility of substantiating the claim for service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  The July 2005 rating action, which declined to reopen the claim of service connection for diabetes mellitus, is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The evidence received since the July 2005 determination is new and material, and the claim for service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.

The Board has considered the legislation regarding VA's duty to notify and to assist claimants and has considered the VCAA's application to the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for diabetes mellitus.  Further, as the underlying issue of service connection for diabetes mellitus is being remanded, no further discussion of these VCAA requirements is required herein.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).
II.  Merits of the New & Material Claim

In a July 2005 decision, the RO confirmed and continued the previous (original, June 2002) denial of service connection for diabetes mellitus because the evidence did not show that the Veteran was diagnosed with diabetes mellitus, type II, or that his diagnosed diabetes mellitus, type I, was incurred in service or was diagnosed within one year of service.  In other words, the evidence did not show that the Veteran had diabetes mellitus that was related to his military service.  Notice of the denial was sent to the Veteran in July 2005.  The Veteran did not appeal that denial.  [As indicated above, in April 2006, however, he applied to have his claim reopened.  At that time, he did not express specific disagreement with the earlier, July 2005 rating decision.]

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2004).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the relevant evidence of record at the time of the July 2005 rating decision consisted of the Veteran's service treatment records (STRs), VA treatment records, private treatment records, and the report of a VA diabetes mellitus examination conducted in May 2002.  The STRs were negative for diabetes mellitus.

The Veteran's post-service medical records indicated a diagnosis of diabetes mellitus.  In particular, a diagnosis of "type I diabetes" was documented in private treatment records dated August 1996.  A January 1996 private retina consultation noted that the Veteran had a history of "insulin dependent diabetes mellitus, diagnosed in 1973."  A March 2000 private cardiothoracic surgery consultation also noted a past medical history of "type I diabetes mellitus."  A VA treatment record dated January 2001 indicated the following, "[t]ype II diabetes mellitus with insufficient data to determine the patient's glycemic control;" however, a diagnosis of "diabetes mellitus type I with retinopathy" was also reported.  The May 2002 VA examiner documented the Veteran's report that he was first diagnosed with diabetes mellitus in 1973 at the age of twenty-six.  The VA examiner then rendered the following diagnosis, "diabetes mellitus, type II, currently on insulin with advanced diabetic retinopathy."

Accordingly, at the time of the last final denial of the Veteran's service connection claim, the claims folder contained conflicting evidence as to which type of diabetes mellitus the Veteran had.  Additionally, STRs were negative for diabetes mellitus, and there was no indication that the Veteran suffered from diabetes mellitus, type I, within one year of his military discharge.  Thus, the RO, in July 2005, declined to reopen the previously denied issue of entitlement to service connection for diabetes mellitus.  The Veteran did not appeal the RO's decision, and the denial became final.  38 U.S.C.A. § 7015 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).

Relevant evidence received since the July 2005 denial consists of VA treatment records dated from January 2004 to December 2007 and the report of a VA examination in February 2008.  VA treatment records dated in January 2007 show a diagnosis of diabetes mellitus type II with retinopathy; VA treatment records dated in January 2005 and January 2004 show a diagnosis of diabetes mellitus, type I.  The February 2008 VA examiner diagnosed the Veteran with diabetes mellitus, type I, and stated that "[t]his opinion is based on his history, physical exam, review of the medical literature, and review of his medical records.  The diagnoses of juvenile diabetes mellitus and adult diabetes mellitus are to some degree misnomers.  The degree of overlap between late onset Type I and early onset Type II diabetes mellitus is much greater than was formerly appreciated.  This is clearly a case of late onset Type I diabetes."  Notably, however, the VA examiner acknowledged a newly reported history of post-service symptoms from the Veteran.  Namely, the Veteran told the VA examiner that he was diagnosed with diabetes two years after his military discharge.  He further stated that, "[a]t that time he was having symptoms of polyuria, polydipsia and a weight loss of 30 to 35 pounds.  He was started on insulin at that time and has been on insulin continuously since then."

Additionally, as indicated above, a VHA opinion was obtained in January 2012.  The reviewing physician stated that "[f]rom the information in the medical record, it is at least as likely that the Veteran has diabetes, however I do not have the data to make the determination if it is type I or type II."  He also stated that "[t]he Veteran's medical records at the time of active duty and at separation from military service do not document any treatment or diagnoses of diabetes mellitus.  Therefore, it is at least as likely as not that the patient had type I diabetes at the time of presentation.  Type I diabetes has not been associated with exposure to Agent Orange."  The examiner further concluded that "[i]t is as least as likely as not that the Veteran had displayed manifestation of the disease within one year" of his military discharge.  He explained that "[r]eview of patient's civilian and military records suggests that the diagnosis of overt diabetes was established two to four years (1972 to 1974) after his discharge from the military.  The Veteran presented with symptoms of polyuria, polydipsia, and weight loss of 30 to 35 pounds at the time of presentation.  The description of the manifestations of the symptoms is based on patient's recall more than twenty years after onset."

This newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim for service connection for diabetes mellitus-namely evidence clarifying the type of diabetes mellitus that the Veteran has and evidence supporting manifestations of diabetes mellitus, type I, within one year from discharge from service.  See VA treatment records dated January 2007; see also the Veteran's statements concerning post-service diabetic symptomatology as reported by the February 2008 VA examiner and the conclusions offered by the January 2012 VHA physician concerning the manifestation of diabetes symptoms following service.

As the additional evidence received since the prior final denial of the Veteran's claim in July 2005 now reflects evidence of continued symptomatology of diabetes mellitus, the Board finds that such additional evidence is both new and material.  Accordingly, the Board grants the Veteran's application to reopen this previously denied issue.


ORDER

New and material evidence sufficient to reopen a claim for service connection for diabetes mellitus having been received, the appeal is granted to this extent.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further evidentiary development.

As described above, there is conflicting evidence of record concerning whether the Veteran is currently suffering from type I or type II diabetes mellitus.  The January 2012 VHA physician indicated that, "[w]hen the diagnosis of type I or type II diabetes is uncertain by clinical presentation, antibody testing is recommended.  If islet-cell antibodies (ICA) or glutamic acid decarboxylase (GAD) are positive, the patient should be presumed to have type I diabetes and should be treated with insulin replacement therapy."  He explained that "[i]t is unclear from records if the patient was ever tested for antibodies.  Also unclear is why insulin was considered as the initial treatment for this patient.  It is very likely the patient was determined to have Adult onset Late Type I diabetes and treated with insulin.  However, the medical records and laboratory data supporting the diagnoses are not available for me to review."  

The VHA physician reviewed the conflicting diagnoses of record and noted that he "would give more weight to the opinion by Dr. N. who is an Endocrinologist (at the VAMC) and has expertise in the field.  His notes from 1996 document the diagnoses of Type I diabetes.  However the notes and laboratory data regarding how Dr. N. established the diagnoses of Type I diabetes (vs. Type II diabetes) are not available for me to review."  Moreover, the VHA examiner explained that "[i]n the absence of medical records and circumstances that lead to diagnoses, one could suggest testing the Veteran with a blood test of antibodies (circulating ICA), antibodies to GAD.  It is important to note the presence of antibodies will support the diagnosis of type I diabetes, but absence of antibodies does not rule out type I diabetes."

The Board recognizes that the VHA physician opined, as indicated above, that "[i]t is at least as likely as not that the Veteran had displayed manifestation of the disease within one year."  However, while sufficient to reopen the claim, such evidence is not sufficient to allow the underlying issue of entitlement to service connection for diabetes mellitus.  In particular, the VHA physician's conclusions were admitted speculative and inconclusive based on the inadequate information of record.  The United States Court of Appeals for Veterans Claims (Court) has held on several occasions that medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The VHA physician and the May 2002 VA examiner noted that the Veteran had received treatment for his diabetes from Dr. N. at the VAMC since 1986.  These records, including laboratory data and treatment notes, are not contained in the claims folder.  Accordingly, the Board finds that remand of the claim is necessary in order for VBA to take the steps necessary to obtain the outstanding treatment records identified by the VHA physician.  Additionally, the Veteran should be scheduled for a VA examination with complete ICA and GAD antibody testing (to the extent possible), as suggested by the VHA examiner.

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notification letter pertaining to the claim for service connection for diabetes mellitus, to include as a result of in-service herbicide exposure.  

2. After obtaining the appropriate release of information forms where necessary, procure records of post-service diabetes treatment that the Veteran has received.  The Board is particularly interested in records of diabetic treatment that the Veteran received from 1986 to present at VA medical facilities (including available VA treatment records from Dr. W.N., endocrinologist).  All such available documents should be associated with the claims file.

3. Once the above is accomplished, schedule the Veteran for a VA examination to determine the nature and etiology of his diabetes mellitus.  [Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).]  The designated examiner should review the Veteran's claims file in conjunction with the examination.  A notation that this review has taken place should be annotated in the examination report.  

All appropriate diagnostic testing (including ICA and GAD antibody testing) should be conducted, to the extent possible.  The examiner should clarify whether the Veteran has type I or type II diabetes.  For any diabetes mellitus, type I, diagnosed on examination, the Veteran should opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such diagnosed disability had its clinical onset in service or is otherwise related to active duty, including in-service exposure to herbicides.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices. 

4. Then, readjudicate the claim for service connection for diabetes mellitus, to include as a result of in-service exposure to herbicides.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


